Citation Nr: 0419779	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and  his wife
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which, in pertinent 
part, granted service connection with a 50 percent rating for 
PTSD, and denied service connection for disorders of the left 
knee, the right knee, and the lumbar spine.  While the 
veteran had initially also appealed the denial of service 
connection for sleep apnea, in his VA Form 9 he specifically 
limited his appeal to the issues listed above.  In July 2004, 
the veteran testified at a videoconference hearing before the 
undersigned.  At the hearing the undersigned granted a motion 
to advance the case on docket due to the veteran's advanced 
age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the July 2004 hearing, the veteran and his wife asserted 
that symptoms of his PTSD have become more severe since he 
was last examined (in March 2004).  Specifically, they noted 
he has had increasing auditory hallucinations.  In a June 
2004 statement, his representative claimed that the March 
2004 examination was inadequate for rating purposes as it did 
not fully assess the severity of the PSTD.  The veteran also 
indicated that he receives regular treatment for psychiatric 
problems, and that he is now seeing a new psychiatrist.   
Records of recent and ongoing treatment may contain 
information critical to his claim.  
At the July 2004 hearing, the veteran also indicated that he 
likely could obtain medical opinions linking his current 
disabilities of the knees and the lumbosacral spine to 
service.  He should have the opportunity to submit such 
evidence.

While the undersigned advised the appellant at the hearing 
that the claims would be held in abeyance pending receipt of 
additional medical evidence, it is noteworthy that this 
appeal has been advanced on the docket due to the appellant's 
advanced age, that a remand is necessary for development of 
the PTSD rating claim, and that any additional evidence 
received directly at the Board would still have to be 
forwarded to the RO for their initial review.  In the 
interest of expediency, the case is being remanded to the RO 
now to forestall needless delay on development not affected 
by the veteran's proposed submissions.

Accordingly, the case is remanded for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  The veteran and his 
representative should be afforded the 
opportunity to respond.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
psychiatric problems since January 2004.  
The RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a psychiatric 
examination to ascertain the severity of 
his PTSD.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given.

4.  Regarding the issues of entitlement 
to service connection for a left knee 
disorder, a right knee disorder, and a 
lumbar spine disorder, the RO should hold 
the case in abeyance for 90 days, or 
until medical statements in support of 
the claims are received from the 
appellant, whichever comes first.  If any 
further development is indicated by 
additional evidence received, it should 
be done.   

5.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice and the 
evidentiary record are complete, and to assist the veteran 
with the development of his claims.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

